            Case 1:19-cv-02592-OTW Document 56 Filed 08/28/20 Page 1 of 2


                 M OUND C OTTON W OLLAN & G REENGRASS                            LLP
                                        COUNSELLORS AT LAW
                                                                                               NEW YORK, NY
                                       O NE N E W Y O RK P LA Z A                            FLORHAM PARK, NJ

                                   N E W Y O R K , NY 10 0 04 -1 90 1                         GARDEN CITY, NY
                                                                                             SAN FRANCISCO, CA
                                                                                            FORT LAUDERDALE, FL

                                         (212) 804-4200                                        HOUSTON, TX

                                     FAX: (212) 344-8066
   KENNETH M. LABBATE
       PARTNER                        WWW.MOUNDCOTTON.COM
      212-804-4243
KLabbate@moundcotton.com



                                                                    August 28, 2020

  VIA ECF

  Hon. Ona T. Wang, United States Magistrate Judge                      MEMO ENDORSED
  United States Courthouse, Southern District of New York
  500 Pearl Street
  New York, NY 10007-1312

                           RE:   Great American Insurance Company v. Regen, Benz
                                 & MacKenzie, CPAs PC, Civ No.: 1:19-cv-02592 (GBD)(OTW)
                                 Our File No.: 3569.10

  Dear Judge Wang:

          The parties write jointly to advise the Court that they have continued to discuss whether
  and to what extent settlement of either or both the underlying state court action and this
  declaratory judgment action may be possible. We understand from our discussions with defense
  counsel for Regen Benz in the underlying action, that counsel for the plaintiff, Ms. Lemle, has
  confirmed his and his client’s consent to proceeding before Your Honor for a Settlement
  Conference in connection with both cases. The parties would therefore like to further discuss
  this issue with the Court at Your Honor’s earliest convenience.

         Since our last status report, the depositions of the experts retained by Regen Benz have
  been completed and the expert depositions of plaintiff’s experts are scheduled to start next week
  and be completed by September 11, 2020. In light of the development with regard to possible
  settlement, the parties would like to explore the potential for settlement without incurring the
  fees and expenses associated with the completion of expert deposition, drafting of summary
  judgment motions, and the preparation of a joint pre-trial order, all of which are presently court
  ordered. Thus, we propose to push off those remaining depositions and deadlines to explore
  settlement – ideally with the Court’s assistance.

           Accordingly, the parties jointly request that a telephone conference be set with Your
  Honor so that we may discuss the logistics associated with a Settlement Conference particularly
  in light of the challenges which the ongoing Pandemic continue to present.
                        Case 1:19-cv-02592-OTW Document 56 Filed 08/28/20 Page 2 of 2

        M O U N D C O T T O N W O LL A N & G R E E N G R A S S LLP

           Great American Ins. Co. v. Regen Benz & MacKenzie, CPAs P.C.
           August 28, 2020
           Page |2


                  The parties believe that there is good cause to extend the discovery schedule currently set
           by Your Honor’s July 8, 2020 Amended Scheduling Order:
                                                                               Current:
           All Discovery Shall Be Completed By                                 9/14/2020
           All Expert Depositions Completed By                                 9/11/2020
           Post Discovery Status Conference To Be Held                         9/17/20 at 11:00 am
           Dispositive motions are to be served by                             10/19/20201
           The Joint Pretrial Order shall be filed no later than               11/19/20202

           A final pretrial conference will be held:                                         TBD by Court
           The parties shall be ready for trial within 48 hours’ notice,                     1/4/2021
           beginning on or after:

                    Rather than setting concrete dates, the parties request that the deadline for completion of
           expert depositions be set for three weeks following the to-be-scheduled Settlement Conference.
           The other dates would also be extended consistent with the same time frames set forth above
           following the establishment of a new date for the completion of expert discovery. Of course, if
           the settlement negotiations are fruitful, there will be no need to set new dates or proceed with the
           litigation.

                  The parties jointly request that Your Honor grant this request. A revised scheduling order
           with definitive dates will then follow once the Settlement Conference is scheduled.
           Alternatively, counsel are available for a telephone or video conference to discuss these issues
           and scheduling in more detail.

                  We note that the parties have previously requested and been granted extensions of the
           discovery schedule on several occasions prior to this request.

                    We look forward to hearing further from Your Honor on the above requests.
Applications granted. Parties are directed to appear for a pre-settlement
call on Sept. 16, 2020 at 11:00 am. Chambers will email instructions Respectfully,
for the call. The Clerk of Court is directed to close ECF 55.SO
ORDERED.                                                                  /s/ Kenneth M. Labbate
_________________________                                                 Kenneth M. Labbate
Ona T. Wang Aug. 28, 2020
U.S.M.J. 1
               Answering papers are to be served within 14 days. Reply papers are to be served within seven (7) days.
           2
             In the event a dispositive motion is made, the date for submitting the Joint Pretrial Order shall be changed from
           that shown herein to three (3) weeks from the decision on the motion. The final pretrial conference shall be
           adjourned to a date four (4) weeks from the decision on the motion.
